Case 2:20-cv-08035-SVW-JPR Document 74-2 Filed 12/10/20 Page 1 of 18 Page ID #:192




  1   Benjamin Taylor (SBN: 240636)
      btaylor@taylorlawfirmpc.com
      THE LAW OFFICES OF BENJAMIN TAYLOR
  2
      A Professional Corporation
      1880 Century Park East, Suite 714
  3   Los Angeles, CA 90067
      Telephone: (310) 201 – 7600
  4   Facsimile: (310) 201 – 7601
  5   Amiad Kushner (pro hac vice)
      Akushner@seidenlegal.com
  6   Jake Nachmani (pro hac vice)
      jnachmani@seidenlegal.com
  7   Seiden Law Group, LLP
      469 Seventh Avenue, 5th Fl.
  8   New York, NY 10018
      Telephone: (646) 766 – 1914
  9   Facsimile: (646) 304 – 5277
 10   Attorneys for Plaintiff/Counter-Defendant,
      Hong Liu
 11                       UNITED STATES DISTRICT COURT FOR
                        THE CENTRAL DISTRICT OF CALIFORNIA
 12
                                      WESTERN DIVISION
 13
      HONG LIU,                             Case No: 2:20-cv-08035-SVW-JPR
 14
                  Plaintiff,
 15
                         v.
 16
                                            DECLARATION OF JAKE NACHMANI
 17   FARADAY&FUTURE INC.,                  IN SUPPORT OF PLAINTIFF HONG
      SMART KING LTD., JIAWEI               LIU’S MOTION TO DISMISS
 18
      WANG, and CHAOYING DENG               DEFENDANT FARADAY’S FIRST AND
 19                                         FOURTH COUNTERCLAIM AND
                  Defendants.               STRIKE DEFENDANT FARADAY’S
 20
                                            AND DEFENDANT SMART KING’S
 21                                         SECOND AFFIRMATIVE DEFENSE
      FARADAY&FUTURE INC.,
 22

 23               Counterclaimant,
 24
                         v.
 25   HONG LIU,
 26
                  Counter-Defendant.
 27

                                                 1
                                DECLARATION OF JAKE NACHMANI
                                 CASE NO.: 2:20-CV-08035-SVW-JPR
Case 2:20-cv-08035-SVW-JPR Document 74-2 Filed 12/10/20 Page 2 of 18 Page ID #:193




  1
            I, Jake Nachmani, declare as follows:
  2
            1.    I am a Senior Associate at the law firm Seiden Law Group LLP, which is
  3
      counsel of record for Plaintiff/Counter-Defendant Hong Liu (“Plaintiff” or “Liu”) in the
  4
      above-captioned matter. I am admitted to practice before the courts of the State of New
  5
      York, and I am admitted pro hac vice in this matter.
  6
            2.    I make this declaration in support of Plaintiff’s Motion to Dismiss
  7
      Defendant Faraday & Future Inc.’s (“Faraday”) first and fourth counterclaim and
  8
      Plaintiff’s Motion to Strike Defendant Faraday’s and Defendant Smart King Ltd.’s
  9
      (“Smart King”) Second Affirmative Defense.
 10
            3.    I make this declaration based on my own personal knowledge, and, if called
 11
      upon to do so, could and would testify competently thereto.
 12
            4.    This motion is made following the conference of counsel for Plaintiff and
 13
      Faraday, pursuant to L.R. 7-3, which took place on December 3, 4 and 7, 2020.
 14
            5.    Attached as Exhibit 1 is a true and correct copy of the following document:
 15

 16               Exhibit 1:   A chart that compares the allegations set forth in
                               Faraday’s Answer (ECF 68) to the allegations set forth
 17
                               in Faraday’s Counterclaim (ECF 72).
 18

 19         I declare under penalty of perjury that the foregoing is, to the best of my
 20   knowledge and belief, true and correct.
 21

 22   Executed on the 10th day of December 2020, at New York, NY.
 23

 24                                                             /s/ Jake Nachmani
 25                                                             Jake Nachmani
 26

 27

                                                 2
                                DECLARATION OF JAKE NACHMANI
                                 CASE NO.: 2:20-CV-08035-SVW-JPR
Case 2:20-cv-08035-SVW-JPR Document 74-2 Filed 12/10/20 Page 3 of 18 Page ID #:194




                      EXHIBIT 1
Case 2:20-cv-08035-SVW-JPR Document 74-2 Filed 12/10/20 Page 4 of 18 Page ID #:195




    Allegations from the            Allegations from Faraday’s       Contradictory Allegations
    Complaint                       Answer                           from Faraday’s
                                                                     Counterclaim
    “Between 1995 and 2000,         “FF lacks knowledge or           “Liu represented that, in the
    Mr. Liu served as General       information sufficient to form   1990s, he served as General
    Counsel and Director-General    a belief as to the truth or      Counsel and Director-General
    of the China Securities         falsity of the allegations in    of the China Securities
    Regulatory Commission           Paragraph 18 and on that         Regulatory Commission. In
    (“CSRC”), the national          ground, denies those             that role, he claimed to have
    securities regulator in the     allegations.” Answer ¶18.        been the lead professional
    PRC. At the CSRC, Mr. Liu                                        regulator responsible for
    played a prominent role in                                       drafting, interpreting, and
    reforming the PRC securities                                     administering China’s capital
    industry, including leading a                                    and securities market rules.
    CSRC team that drafted and                                       He represented that he led the
    enacted the PRC’s first                                          working group for drafting
    securities law in 1998.” ¶18.                                    and enacting China’s first
                                                                     securities law. He also
                                                                     purportedly served as a key
                                                                     member of the stock issuance
                                                                     examination board appointed
                                                                     by the State Council.”
                                                                     CC ¶7.
    “Mr. Liu is recognized          “FF lacks knowledge or           “Liu submitted to FF a
    globally for his significant    information sufficient to form   curriculum vitae and press
    contributions to the            a belief as to the truth or      release (the ‘CV’),
    development of securities and   falsity of the allegations in    extolling his lengthy history
    financial markets in the PRC.   Paragraph 19 and on that         as a claimed financial expert
    In 1998 and 1999,               ground, denies those             and attorney.” CC ¶8.
    BusinessWeek twice honored      allegations.” Answer ¶19.
    Mr. Liu with its ‘Stars of
    Asia’ awards. In 1999, the
    World Economic Forum in
    Davos honored Mr. Liu with
    a ‘Global Leader for
    Tomorrow’ award.” ¶19.
    “In the early 2000s, Mr. Liu    “FF lacks knowledge or           “Liu’s CV also heralded his
    served as a managing director   information sufficient to form   investment banking
    of investment banking at the    a belief as to the truth or      background, which consisted
    New York based Donaldson,       falsity of the allegations in    of serving as managing
    Lufkin & Jenrette (DLJ)         Paragraph 20 and on that         director at two large
    which was later merged into     ground, denies those             investment banks. Liu
    Credit Suisse First Boston      allegations.” Answer ¶20.        boasted of playing ‘an
    (CSFB), dividing his time                                        important role in a variety of
    between New York and Hong                                        China- and Asia-related
    Kong.” ¶20.                                                      M&A and other financing

                                                  1
Case 2:20-cv-08035-SVW-JPR Document 74-2 Filed 12/10/20 Page 5 of 18 Page ID #:196




                                                                     business transactions.’”
                                                                     CC ¶11.
    “Between 2005 and April         “FF lacks knowledge or           “The CV described various
    2014, Mr. Liu served in         information sufficient to form   roles that Liu purportedly
    senior positions in the New     a belief as to the truth or      held in managing several law
    York offices of global law      falsity of the allegations in    firms’ China and Asia
    firms, including as a partner   Paragraph 21 and on that         practices, the most recent
    with Nixon Peabody LLP,         ground, denies those             firm being Mayer Brown LLP
    DLA Piper LLP, and              allegations.” Answer ¶21.        (‘Mayer’). Liu’s CV also
    Pillsbury Winthrop Shaw                                          described himself as a ‘leader
    Pittman LLP.” ¶21                                                of [Mayer’s] US-China
                                                                     practice initiatives,’ and
                                                                     touted that he was
                                                                     ‘instrumental in connecting
                                                                     Mayer Brown’s offices in
                                                                     Asia, Europe and the
                                                                     Americas.’ In his roles at
                                                                     Mayer and prior law firms,
                                                                     Liu claimed to have
                                                                     represented clients in all
                                                                     major categories of
                                                                     transactions.” CC ¶10.
    “Between April 2014 and         “FF lacks knowledge or           “The CV described various
    February 2018, Mr. Liu was      information sufficient to form   roles that Liu purportedly
    an equity partner at Mayer      a belief as to the truth or      held in managing several law
    Brown LLP in its New York       falsity of the allegations in    firms’ China and Asia
    office.” ¶22.                   Paragraph 22 and on that         practices, the most recent
                                    ground, denies those             firm being Mayer Brown LLP
                                    allegations.” Answer ¶22.        (‘Mayer’). Liu’s CV also
                                                                     described himself as a ‘leader
                                                                     of [Mayer’s] US-China
                                                                     practice initiatives,’ and
                                                                     touted that he was
                                                                     ‘instrumental in connecting
                                                                     Mayer Brown’s offices in
                                                                     Asia, Europe and the
                                                                     Americas.’ In his roles at
                                                                     Mayer and prior law firms,
                                                                     Liu claimed to have
                                                                     represented clients in all
                                                                     major categories of
                                                                     transactions.” CC ¶10.




                                                  2
Case 2:20-cv-08035-SVW-JPR Document 74-2 Filed 12/10/20 Page 6 of 18 Page ID #:197




    “At Mayer Brown, Mr. Liu         “FF lacks knowledge or           “Liu’s CV listed that his areas
    developed one of the most        information sufficient to form   of expertise encompass:
    active and successful China      a belief as to the truth or      banking and finance, mergers
    and Asia-related practices in    falsity of the allegations in    and acquisitions, investments
    the United States,               Paragraph 23 and on that         and transactions, and
    representing many of the         ground, denies those             regulatory and disputes with a
    most prominent PRC               allegations.” Answer ¶23.        strong emphasis on cross-
    financial institutions in                                         border transactions involving
    significant transactions. Mr.                                     Asia and Greater China.
    Liu’s client base included                                        [Liu] has extensive
    numerous financial giants in                                      experience representing Asia-
    the PRC, as well as leading                                       and Greater China-based
    companies in a wide range of                                      companies conducting
    industries in the PRC                                             business in the United States
    including transportation,                                         and other parts of the world,
    infrastructure, manufacturing,                                    including in such industries
    insurance, and private                                            as financial institutions and
    equity.” ¶23.                                                     investment entities, real estate
                                                                      and infrastructure, aviation
                                                                      and transportation, energy
                                                                      and resources, real estate and
                                                                      infrastructure, aviation and
                                                                      transportation, energy and
                                                                      resources, and manufacturing
                                                                      and technology. He also
                                                                      advises US and foreign
                                                                      companies doing business in
                                                                      Asia and Greater China,
                                                                      including in market access,
                                                                      direct investments, public and
                                                                      private funds, capital markets,
                                                                      technology transfers and
                                                                      regulatory matters.” CC ¶9.

                                                                      “The CV described various
                                                                      roles that Liu purportedly
                                                                      held in managing several law
                                                                      firms’ China and Asia
                                                                      practices, the most recent
                                                                      firm being Mayer Brown LLP
                                                                      (‘Mayer’). Liu’s CV also
                                                                      described himself as a ‘leader
                                                                      of [Mayer’s] US-China
                                                                      practice initiatives,’ and
                                                                      touted that he was
                                                                      ‘instrumental in connecting

                                                   3
Case 2:20-cv-08035-SVW-JPR Document 74-2 Filed 12/10/20 Page 7 of 18 Page ID #:198




                                                      Mayer Brown’s offices in
                                                      Asia, Europe and the
                                                      Americas.’ In his roles at
                                                      Mayer and prior law firms,
                                                      Liu claimed to have
                                                      represented clients in all
                                                      major categories of
                                                      transactions.” CC ¶10.

                                                      “Liu affirmed that he could
                                                      fill all of those roles and
                                                      possessed the requisite
                                                      experience to do so. Liu
                                                      further represented that the
                                                      areas Jia listed were his areas
                                                      of expertise.” CC ¶13.

                                                      “Liu represented to FF that he
                                                      also had extensive
                                                      connections in both the U.S.
                                                      and China and could provide
                                                      tremendous assistance to FF’s
                                                      development. Liu described
                                                      his investment banking
                                                      background, having worked
                                                      as a managing director of two
                                                      U.S. investment banks to
                                                      support his ability to provide
                                                      such assistance.” CC ¶14.

                                                      “After less than a year, it was
                                                      readily apparent that Liu had
                                                      materially misrepresented his
                                                      expertise and capabilities. He
                                                      was unable to perform in
                                                      almost every area of his
                                                      purported expertise and did
                                                      not possess the requisite legal
                                                      skills to oversee the
                                                      company’s legal needs, let
                                                      alone the business, finance,
                                                      and legal acumen needed to
                                                      take FF to an IPO.” CC ¶24.




                                        4
Case 2:20-cv-08035-SVW-JPR Document 74-2 Filed 12/10/20 Page 8 of 18 Page ID #:199




                                                      “When Liu made himself
                                                      available to discuss FF’s
                                                      financial circumstances with
                                                      other executives, he often
                                                      asked rudimentary questions
                                                      that demonstrated his lack of
                                                      understanding of financing,
                                                      fundraising, and capital
                                                      markets. Moreover, Liu was
                                                      unable to provide
                                                      recommendations, advice, or
                                                      direction for equity
                                                      financing.” CC ¶26.

                                                      “Liu not only failed to
                                                      provide any plans for debt or
                                                      equity financing, he also
                                                      failed to provide any contacts
                                                      for investment banks or
                                                      advisors who could assist.
                                                      This was in spite of his prior
                                                      claims during the interview
                                                      process that he had high-level
                                                      contacts at leading investment
                                                      advisor firms Blackstone and
                                                      Goldman Sachs, yet no one
                                                      from those firms was ever
                                                      introduced to FF. Liu
                                                      provided no meaningful
                                                      contacts or advice regarding
                                                      restructuring or raising
                                                      capital. Rather, he deflected
                                                      all of his responsibilities and
                                                      removed himself from
                                                      decision making during some
                                                      of FF’s most critical points
                                                      throughout the duration of his
                                                      employment.” CC ¶27.

                                                      “Despite Liu’s
                                                      representations that he had
                                                      vast experience with the IPO
                                                      process and that he could
                                                      quickly lead FF to an IPO,
                                                      Liu did nothing to assist FF
                                                      on that front. Liu failed to

                                        5
Case 2:20-cv-08035-SVW-JPR Document 74-2 Filed 12/10/20 Page 9 of 18 Page ID #:200




                                                                     identify any specific steps
                                                                     that FF should take or that he
                                                                     would assist with to get FF to
                                                                     an IPO, despite Jia’s repeated
                                                                     requests.” CC ¶28.

                                                                     “Liu had also promised to
                                                                     help with FF’s on-going
                                                                     litigation, as would be
                                                                     expected of general counsel,
                                                                     yet failed to do that as well.”
                                                                     CC ¶29; see also CC ¶¶30-44.
    “In 2015, Mr. Liu was named     “FF lacks knowledge or           “Liu’s CV listed that his areas
    to The National Law             information sufficient to form   of expertise encompass:
    Journal’s list of ‘Regulatory   a belief as to the truth or      banking and finance, mergers
    & Compliance Trailblazers,’     falsity of the allegations in    and acquisitions, investments
    which recognizes individuals    Paragraph 24 and on that         and transactions, and
    who have ‘made a difference     ground, denies those             regulatory and disputes with a
    navigating the ever-changing    allegations.” Answer ¶24.        strong emphasis on cross-
    mandates of regulatory and                                       border transactions involving
    compliance.’” ¶24                                                Asia and Greater China.
                                                                     [Liu] has extensive
                                                                     experience representing Asia-
                                                                     and Greater China-based
                                                                     companies conducting
                                                                     business in the United States
                                                                     and other parts of the world,
                                                                     including in such industries
                                                                     as financial institutions and
                                                                     investment entities, real estate
                                                                     and infrastructure, aviation
                                                                     and transportation, energy
                                                                     and resources, real estate and
                                                                     infrastructure, aviation and
                                                                     transportation, energy and
                                                                     resources, and manufacturing
                                                                     and technology. He also
                                                                     advises US and foreign
                                                                     companies doing business in
                                                                     Asia and Greater China,
                                                                     including in market access,
                                                                     direct investments, public and
                                                                     private funds, capital markets,
                                                                     technology transfers and
                                                                     regulatory matters.” CC ¶9.



                                                  6
Case 2:20-cv-08035-SVW-JPR Document 74-2 Filed 12/10/20 Page 10 of 18 Page ID
                                  #:201



                                                   “The CV described various
                                                   roles that Liu purportedly
                                                   held in managing several law
                                                   firms’ China and Asia
                                                   practices, the most recent
                                                   firm being Mayer Brown LLP
                                                   (‘Mayer’). Liu’s CV also
                                                   described himself as a ‘leader
                                                   of [Mayer’s] US-China
                                                   practice initiatives,’ and
                                                   touted that he was
                                                   ‘instrumental in connecting
                                                   Mayer Brown’s offices in
                                                   Asia, Europe and the
                                                   Americas.’ In his roles at
                                                   Mayer and prior law firms,
                                                   Liu claimed to have
                                                   represented clients in all
                                                   major categories of
                                                   transactions.” CC ¶10.

                                                   “After less than a year, it was
                                                   readily apparent that Liu had
                                                   materially misrepresented his
                                                   expertise and capabilities. He
                                                   was unable to perform in
                                                   almost every area of his
                                                   purported expertise and did
                                                   not possess the requisite legal
                                                   skills to oversee the
                                                   company’s legal needs, let
                                                   alone the business, finance,
                                                   and legal acumen needed to
                                                   take FF to an IPO.” CC ¶24.

                                                   “When Liu made himself
                                                   available to discuss FF’s
                                                   financial circumstances with
                                                   other executives, he often
                                                   asked rudimentary questions
                                                   that demonstrated his lack of
                                                   understanding of financing,
                                                   fundraising, and capital
                                                   markets. Moreover, Liu was
                                                   unable to provide
                                                   recommendations, advice, or

                                      7
Case 2:20-cv-08035-SVW-JPR Document 74-2 Filed 12/10/20 Page 11 of 18 Page ID
                                  #:202



                                                                   direction for equity
                                                                   financing.” CC ¶26.
                                                                   “Liu not only failed to
                                                                   provide any plans for debt or
                                                                   equity financing, he also
                                                                   failed to provide any contacts
                                                                   for investment banks or
                                                                   advisors who could assist.
                                                                   This was in spite of his prior
                                                                   claims during the interview
                                                                   process that he had high-level
                                                                   contacts at leading investment
                                                                   advisor firms Blackstone and
                                                                   Goldman Sachs, yet no one
                                                                   from those firms was ever
                                                                   introduced to FF. Liu
                                                                   provided no meaningful
                                                                   contacts or advice regarding
                                                                   restructuring or raising
                                                                   capital. Rather, he deflected
                                                                   all of his responsibilities and
                                                                   removed himself from
                                                                   decision making during some
                                                                   of FF’s most critical points
                                                                   throughout the duration of his
                                                                   employment.” CC ¶27.
  “Within Mayer Brown, Mr.        “FF lacks knowledge or           “The CV described various
  Liu’s practice was recognized   information sufficient to form   roles that Liu purportedly
  for its high profile clients,   a belief as to the truth or      held in managing several law
  large deal sizes, continuing    falsity of the allegations in    firms’ China and Asia
  and repeat business, and        Paragraph 25 and on that         practices, the most recent
  optimal realization rates. In   ground, denies those             firm being Mayer Brown LLP
  each year of his tenure at      allegations.” Answer ¶25.        (‘Mayer’). Liu’s CV also
  Mayer Brown, Mr. Liu was                                         described himself as a ‘leader
  promoted within the firm’s                                       of [Mayer’s] US-China
  equity partnership, rising to                                    practice initiatives,’ and
  senior partner. In 2017, Mr.                                     touted that he was
  Liu’s compensation at Mayer                                      ‘instrumental in connecting
  Brown was approximately                                          Mayer Brown’s offices in
  $1.35 million.” ¶25.                                             Asia, Europe and the
                                                                   Americas.’ In his roles at
                                                                   Mayer and prior law firms,
                                                                   Liu claimed to have
                                                                   represented clients in all
                                                                   major categories of
                                                                   transactions.” CC ¶10.

                                                8
Case 2:20-cv-08035-SVW-JPR Document 74-2 Filed 12/10/20 Page 12 of 18 Page ID
                                  #:203




                                                   “Liu affirmed that he could
                                                   fill all of those roles and
                                                   possessed the requisite
                                                   experience to do so. Liu
                                                   further represented that the
                                                   areas Jia listed were his areas
                                                   of expertise.” CC ¶13.

                                                   “Liu represented to FF that he
                                                   also had extensive
                                                   connections in both the U.S.
                                                   and China and could provide
                                                   tremendous assistance to FF’s
                                                   development. Liu described
                                                   his investment banking
                                                   background, having worked
                                                   as a managing director of two
                                                   U.S. investment banks to
                                                   support his ability to provide
                                                   such assistance.” CC ¶14.

                                                   “After less than a year, it was
                                                   readily apparent that Liu had
                                                   materially misrepresented his
                                                   expertise and capabilities. He
                                                   was unable to perform in
                                                   almost every area of his
                                                   purported expertise and did
                                                   not possess the requisite legal
                                                   skills to oversee the
                                                   company’s legal needs, let
                                                   alone the business, finance,
                                                   and legal acumen needed to
                                                   take FF to an IPO.” CC ¶24.

                                                   “When Liu made himself
                                                   available to discuss FF’s
                                                   financial circumstances with
                                                   other executives, he often
                                                   asked rudimentary questions
                                                   that demonstrated his lack of
                                                   understanding of financing,
                                                   fundraising, and capital
                                                   markets. Moreover, Liu was
                                                   unable to provide

                                      9
Case 2:20-cv-08035-SVW-JPR Document 74-2 Filed 12/10/20 Page 13 of 18 Page ID
                                  #:204



                                                   recommendations, advice, or
                                                   direction for equity
                                                   financing.” CC ¶26.
                                                   “Liu not only failed to
                                                   provide any plans for debt or
                                                   equity financing, he also
                                                   failed to provide any contacts
                                                   for investment banks or
                                                   advisors who could assist.
                                                   This was in spite of his prior
                                                   claims during the interview
                                                   process that he had high-level
                                                   contacts at leading investment
                                                   advisor firms Blackstone and
                                                   Goldman Sachs, yet no one
                                                   from those firms was ever
                                                   introduced to FF. Liu
                                                   provided no meaningful
                                                   contacts or advice regarding
                                                   restructuring or raising
                                                   capital. Rather, he deflected
                                                   all of his responsibilities and
                                                   removed himself from
                                                   decision making during some
                                                   of FF’s most critical points
                                                   throughout the duration of his
                                                   employment.” CC ¶27.

                                                   “Despite Liu’s
                                                   representations that he had
                                                   vast experience with the IPO
                                                   process and that he could
                                                   quickly lead FF to an IPO,
                                                   Liu did nothing to assist FF
                                                   on that front. Liu failed to
                                                   identify any specific steps
                                                   that FF should take or that he
                                                   would assist with to get FF to
                                                   an IPO, despite Jia’s repeated
                                                   requests.” CC ¶28.

                                                   “Liu had also promised to
                                                   help with FF’s on-going
                                                   litigation, as would be
                                                   expected of general counsel,



                                     10
Case 2:20-cv-08035-SVW-JPR Document 74-2 Filed 12/10/20 Page 14 of 18 Page ID
                                  #:205



                                                                     yet failed to do that as well.”
                                                                     CC ¶29; see also CC ¶¶30-44
  “On February 12, 2018, just       “FF lacks knowledge or           “Liu’s CV listed that his areas
  prior to Mr. Liu’s departure      information sufficient to form   of expertise encompass:
  from Mayer Brown, the firm        a belief as to the               banking and finance, mergers
  issued a firm-wide                truth or falsity of the          and acquisitions, investments
  announcement, stating in          allegations in Paragraph 26      and transactions, and
  relevant part: ‘Under Henry’s     and on that ground, denies       regulatory and disputes with a
  leadership, the Firm had          those allegations.”              strong emphasis on cross-
  developed important new           Answer ¶26.                      border transactions involving
  relationships with some of the                                     Asia and Greater China.
  largest financial institutions                                     [Liu] has extensive
  and private equity players in                                      experience representing Asia-
  China . . . Henry’s wide-                                          and Greater China-based
  ranging experience has                                             companies conducting
  included banking and finance,                                      business in the United States
  M&A, investments and                                               and other parts of the world,
  transactions, and regulatory                                       including in such industries
  and disputes. He has                                               as financial institutions and
  extensive experience                                               investment entities, real estate
  representing Asia and Greater                                      and infrastructure, aviation
  China-based companies                                              and transportation, energy
  conducting business in the                                         and resources, real estate and
  United States and throughout                                       infrastructure, aviation and
  the world, including in such                                       transportation, energy and
  industries as financial                                            resources, and manufacturing
  institutions and investment                                        and technology. He also
  entities, real estate and                                          advises US and foreign
  infrastructure, aviation and                                       companies doing business in
  transportation, energy and                                         Asia and Greater China,
  resources, and manufacturing                                       including in market access,
  and technology. Henry also                                         direct investments, public and
  has advised U.S. and non-                                          private funds, capital markets,
  U.S. companies doing                                               technology transfers and
  business in Asia and Greater                                       regulatory matters.” CC ¶9.
  China, including in areas such
  as market access, direct                                           “The CV described various
  investment, public and                                             roles that Liu purportedly
  private funds, capital markets,                                    held in managing several law
  technology transfers and                                           firms’ China and Asia
  regulatory matters.’” ¶26.                                         practices, the most recent
                                                                     firm being Mayer Brown LLP
                                                                     (‘Mayer’). Liu’s CV also
                                                                     described himself as a ‘leader
                                                                     of [Mayer’s] US-China
                                                                     practice initiatives,’ and

                                                 11
Case 2:20-cv-08035-SVW-JPR Document 74-2 Filed 12/10/20 Page 15 of 18 Page ID
                                  #:206



                                                   touted that he was
                                                   ‘instrumental in connecting
                                                   Mayer Brown’s offices in
                                                   Asia, Europe and the
                                                   Americas.’ In his roles at
                                                   Mayer and prior law firms,
                                                   Liu claimed to have
                                                   represented clients in all
                                                   major categories of
                                                   transactions.” CC ¶10.

                                                   “Liu affirmed that he could
                                                   fill all of those roles and
                                                   possessed the requisite
                                                   experience to do so. Liu
                                                   further represented that the
                                                   areas Jia listed were his areas
                                                   of expertise.” CC ¶13.

                                                   “Liu represented to FF that he
                                                   also had extensive
                                                   connections in both the U.S.
                                                   and China and could provide
                                                   tremendous assistance to FF’s
                                                   development. Liu described
                                                   his investment banking
                                                   background, having worked
                                                   as a managing director of two
                                                   U.S. investment banks to
                                                   support his ability to provide
                                                   such assistance.” CC ¶14.

                                                   “After less than a year, it was
                                                   readily apparent that Liu had
                                                   materially misrepresented his
                                                   expertise and capabilities. He
                                                   was unable to perform in
                                                   almost every area of his
                                                   purported expertise and did
                                                   not possess the requisite legal
                                                   skills to oversee the
                                                   company’s legal needs, let
                                                   alone the business, finance,
                                                   and legal acumen needed to
                                                   take FF to an IPO.” CC ¶24.



                                     12
Case 2:20-cv-08035-SVW-JPR Document 74-2 Filed 12/10/20 Page 16 of 18 Page ID
                                  #:207



                                                   “When Liu made himself
                                                   available to discuss FF’s
                                                   financial circumstances with
                                                   other executives, he often
                                                   asked rudimentary questions
                                                   that demonstrated his lack of
                                                   understanding of financing,
                                                   fundraising, and capital
                                                   markets. Moreover, Liu was
                                                   unable to provide
                                                   recommendations, advice, or
                                                   direction for equity
                                                   financing.” CC ¶26.

                                                   “Liu not only failed to
                                                   provide any plans for debt or
                                                   equity financing, he also
                                                   failed to provide any contacts
                                                   for investment banks or
                                                   advisors who could assist.
                                                   This was in spite of his prior
                                                   claims during the interview
                                                   process that he had high-level
                                                   contacts at leading investment
                                                   advisor firms Blackstone and
                                                   Goldman Sachs, yet no one
                                                   from those firms was ever
                                                   introduced to FF. Liu
                                                   provided no meaningful
                                                   contacts or advice regarding
                                                   restructuring or raising
                                                   capital. Rather, he deflected
                                                   all of his responsibilities and
                                                   removed himself from
                                                   decision making during some
                                                   of FF’s most critical points
                                                   throughout the duration of his
                                                   employment.” CC ¶27.

                                                   “Despite Liu’s
                                                   representations that he had
                                                   vast experience with the IPO
                                                   process and that he could
                                                   quickly lead FF to an IPO,
                                                   Liu did nothing to assist FF
                                                   on that front. Liu failed to

                                     13
Case 2:20-cv-08035-SVW-JPR Document 74-2 Filed 12/10/20 Page 17 of 18 Page ID
                                  #:208



                                                   identify any specific steps
                                                   that FF should take or that he
                                                   would assist with to get FF to
                                                   an IPO, despite Jia’s repeated
                                                   requests.” CC ¶28.

                                                   “Liu had also promised to
                                                   help with FF’s on-going
                                                   litigation, as would be
                                                   expected of general counsel,
                                                   yet failed to do that as well.”
                                                   CC ¶29; see also CC ¶¶30-44




                                     14
Case 2:20-cv-08035-SVW-JPR Document 74-2 Filed 12/10/20 Page 18 of 18 Page ID
                                  #:209


                                CERTIFICATE OF SERVICE
 1

 2         I hereby certify that on this day I caused a true and correct copy of the foregoing
 3   to be filed using the Court’s Electronic Filing System (“ECF System”). The document
 4   is available for viewing and downloading via the ECF System and will be served by
 5   operation of the ECF System upon all counsel of record.
 6

 7   Dated: December 10, 2020                            /s/ Benjamin Taylor
 8                                                             Benjamin Taylor
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                      CERTIFICATE OF SERVICE
